                 Case 1:20-cv-01723-SAB Document 5 Filed 01/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ALTEATRICE THOMAS,                               Case No. 1:20-cv-01723-SAB

12                   Plaintiff,                       ORDER GRANTING APPLICATION TO
                                                      PROCEED IN FORMA PAUPERIS
13          v.
                                                      (ECF No. 4)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          Alteatrice Thomas (“Plaintiff”) filed a complaint on December 7, 2020, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff’s application

19 demonstrates entitlement to proceed without prepayment of fees. Notwithstanding this order, the
20 Court does not direct that service be undertaken until the Court screens the complaint in due

21 course and issues its screening order.

22          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:     January 13, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
